NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ROBERT F. MALONEY,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7013
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2254, Chief Judge Bruce
Kasold.
              __________________________

                Decided: March 10, 2011
              __________________________

   ROBERT F. MALONEY, Boynton Beach, Florida, pro se.

    MICHAEL N. O’CONNELL, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and FRANKLINE E. WHITE, JR., Assistant Director.
MALONEY   v. DVA                                        2


                   __________________________

 Before NEWMAN, CLEVENGER, and LINN, Circuit Judges.
PER CURIAM.


    Robert F. Maloney appeals the United States Court of
Appeals for Veterans Claims (“Veterans Court”) order
denying his petition for a writ of mandamus. Maloney v.
Shinseki, No. 10-2254, 2010 WL 3314620 (Vet. App. Aug.
24, 2010). Because the Veterans Court did not abuse its
discretion in denying Mr. Maloney’s petition, we affirm.
                               I
     Mr. Maloney appealed to the Veterans Court an April
22, 2005 decision of the Board of Veterans’ Appeals
(“Board”) that denied his claim for reimbursement of
medical expenses related to care for non-service-connected
disabilities. On appeal, Mr. Maloney contended that the
Board erred in denying him reimbursement for outpatient
and inpatient care because he did not have Medicare Part
B. The Veterans Court affirmed the decision of the Board
on May 7, 2008, and Mr. Maloney filed a motion for recon-
sideration. Upon reconsideration, the Veterans Court
affirmed the Board’s decision with respect to reimburse-
ment for expenses he incurred related to the outpatient
care he received, but remanded the Board’s decision with
respect to reimbursement for his inpatient expenses
because the Board’s statement of reasons was not clear.
See Maloney v. Peake, No. 05-2383, 2008 WL 4414290
(Vet. App. Sept. 24, 2008).
    On June 18, 2010, while his claim was still pending
before the Board, Mr. Maloney filed a communication
with the Veterans Court, which it construed as a petition
for a writ of mandamus. Specifically, Mr. Maloney re-
3                                          MALONEY   v. DVA


quested the Veterans Court to enforce its September 24,
2008 decision. The Veterans Court, citing Cheney v.
United States Dist. Court for D.C., 542 U.S. 367, 380-81
(2004), held that Mr. Maloney failed to demonstrate: (1) a
refusal by the Secretary to perform a mandatory duty; (2)
a clear and indisputable right to a writ of mandamus; and
(3) lack of an adequate alternative to attain the desired
relief since Mr. Maloney had the right to perfect his
appeal to the Board. Accordingly, on August 24, 2010, the
Veterans Court denied Mr. Maloney’s petition. Mr. Ma-
loney timely appealed to this court.
                            II
    We have jurisdiction over Mr. Maloney’s appeal. See
Hargrove v. Shinseki, --- F.3d ---, 2011 WL 43708 (Fed.
Cir. Jan. 6, 2011). Because “[i]ssuance of the writ is in
large part a matter of discretion with the court to which
the petition is addressed,” Kerr v. United States Dist.
Court for N.D. Cal., 426 U.S. 394, 403 (1976), we review
the Veterans Court’s decision in this case for abuse of
discretion. See Lamb v. Principi, 284 F.3d 1378, 1384
(Fed. Cir. 2002).
                           III
    Mr. Maloney challenges the Veterans Court’s denial of
his petition. To obtain a writ of mandamus, a petitioner
must demonstrate that he lacks an adequate alternative
means to attain the desired relief, thus ensuring that the
writ is not used as a substitute for the appeals process,
and that he has a clear and undisputable right to the
writ. Cheney, 542 U.S. at 380-81. We have carefully
reviewed the record, and we find no ground to support the
issuance of a writ of mandamus. Indeed, as the Veterans
Court found, because Mr. Maloney had the right to perfect
his appeal to the Board, he failed to demonstrate that he
lacks an adequate alternative means to attain relief.
MALONEY   v. DVA                                    4


Additionally, Mr. Maloney has not demonstrated a clear
and indisputable right to the writ. We thus see no
grounds to disturb the decision of the Veterans Court,
which we affirm.
                    AFFIRMED
                       COSTS
   No costs.